Citation Nr: 1453350	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for primary biliary cirrhosis.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disability manifested by jaundice, to include as secondary to primary biliary cirrhosis.

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

7.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to Agent Orange (herbicides).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In January 2014, the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to have otherwise been exposed to herbicides in service.

2.  Congestive heart failure was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.
3.  Primary biliary cirrhosis was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.

4.  A hiatal hernia was not manifested in, and is not shown to be related to, the Veteran's service.

5.  Hypertension was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.  

6.  A disability manifested by jaundice was not manifested in, and is not shown to be related to, the Veteran's service.

7.  BPH was not manifested in, and is not shown to be related to, the Veteran's service.

8.  Prostate cancer was not manifested in service, or in the first year following the Veteran's discharge from service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for congestive heart failure is not warranted.  38 U.S.C.A.        §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

2.  Service connection for primary biliary cirrhosis is not warranted.  38 U.S.C.A.        §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

3.  Service connection for a hiatal hernia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

5.  Service connection for a disability manifested by jaundice is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

6.  Service connection for BPH is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

7.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October and December 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), service personnel records (SPRs) and postservice treatment records are associated with the record.  His Social Security Administration (SSA) disability determination and underlying records were also secured.  

The RO did not arrange for a VA examination or secure a medical opinion in these matters.  Absent any competent (medical) evidence that even suggests that the claimed disabilities may be related to the Veteran's service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the August 2012 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including cardiovascular disease, cirrhosis of the liver, hypertension, and malignant tumors), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease, cirrhosis of the liver, and malignant tumors) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

While certain diseases, to include ischemic heart disease and prostate cancer, may be service-connected on a presumptive basis as due to Agent Orange (herbicide) exposure if manifested in a Veteran who served in Vietnam (or elsewhere where Agent Orange/herbicides were used in service), the Veteran is not shown to have served in Vietnam (or to otherwise have been exposed to herbicides in service), and those presumptive provisions do not apply in this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(c).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

The Veteran contends that he has congestive heart failure, primary biliary cirrhosis, a hiatal hernia, hypertension, benign prostatic hypertrophy, and prostate cancer all due to service, to include as due to exposure to herbicides therein.  He contends that his jaundice is secondary to a service-connected cirrhosis.

The Veteran's STRs do not show any complaints, treatment, or diagnoses related to the heart, the liver, a hernia, hypertension, or the prostate.  In a December 1974 separation report of medical history, he reported being in "perfect health" and denied having any stomach, liver, intestinal, genitourinary, or heart problems and also denied having high blood pressure.  On December 1974 service separation examination, he was evaluated as normal with no notation of any difficulties relating to his claimed conditions.

2006 postservice treatment records show that the Veteran had diagnoses of hypertension, congestive heart failure, primary biliary cirrhosis, jaundice, and BPH.  An August 2007 record notes that an enteroscopy showed a hiatal hernia.  In November 2008, he had prostate cancer diagnosed.  A July 2009 record notes that a work-up in May 2009 found a hiatal hernia.

In February 2009, a Personnel Information Exchange System [PIES] response noted that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."

A SSA disability determination notes that the Veteran was found disabled primarily due to cirrhosis and chronic liver disease.

At the August 2012 hearing, the Veteran testified that he never served in Vietnam, but was stationed in Germany.  He alleged that his prostate cancer may be due to a sexually transmitted disease (STD) incurred in service (for which he received no treatment in service) and that his cirrhosis is likely due to heavy alcohol consumption in service (as he drank daily while on active duty and continued to drink postservice until cirrhosis was diagnosed.

Congestive Heart Failure, Primary Biliary Cirrhosis, Hiatal Hernia, Hypertension, BPH, Prostate Cancer

It is not in dispute that the Veteran now has (or during the pendency of the appeal has had) congestive heart failure, primary biliary cirrhosis, a hiatal hernia, hypertension, BPH, and prostate cancer.  However, such diseases were not manifested in service and heart disease, cirrhosis of the liver, hypertension, and prostate cancer were not manifested in the Veteran's first postservice year.  Notably, on a service separation report of medical history, the Veteran reported being in "perfect health" and denied having any stomach, liver, intestinal or heart problems, or having high blood pressure.  His service separation examination also did not reveal any health problems; clinical evaluation was normal.  Further, he has not contended that cardiovascular disease, cirrhosis, and/or prostate cancer were manifested in service or in the first postservice year.  Hence, service connection for these disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (for heart disease, cirrhosis, hypertension, and prostate cancer as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.

Instead, the Veteran alleges that his heart disease, cirrhosis, hiatal hernia, hypertension, BPH, and prostate cancer are otherwise due to his service, specifically as due to his to herbicides therein.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease (but not hypertension) and prostate cancer), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 
There is no evidence that the Veteran served in Vietnam or at the DMZ in Korea to warrant a finding of exposure to herbicides and entitlement to presumptive service connection under 38 U.S.C.A. § 1116.  Although he initially reported that he was on a temporary duty assignment in Vietnam, he later recanted this allegation and testified that he never served in Vietnam but was stationed in Germany.  A PIES response notes "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  Likewise it is not shown that he was otherwise exposed to herbicides/Agent Orange in service.  Accordingly, consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116 is not warranted.  There is no evidence in the record to corroborate the Veteran's accounts of exposure to Agent Orange/herbicides, no evidence that Agent Orange was used by the military in Europe (and no basis for seeking further development of the matter).  His allegations of such exposure are self-serving and not credible (and therefore, cannot by themselves establish his exposure to Agent Orange/herbicides). 

The Veteran does not allege that cirrhosis was manifested in service or in the first postservice year.  He suggests his cirrhosis is due to alcohol consumption beginning in service and continuing thereafter.  Notably, governing law prohibits payment of compensation for disability due to alcohol abuse (i.e., primary alcohol abuse).  See 38 U.S.C.A. § 1110.

Regarding the Veteran's suggestion that his BPH and prostate cancer are due to a sexually transmitted disease acquired in service, there is no competent evidence in the record that shows or suggests that STD may be an etiological factor for the development of BPH or prostate cancer.  Significantly, the Veteran's STRs also contain no mention of treatment for, or diagnosis of, a STD.  The Veteran himself has testified that he did not seek treatment for STD at a military facility base, but instead went to an unidentified German hospital.  The Board has considered whether further development for records of such treatment is necessary.  Given that there is no competent evidence that STD may be an etiological factor for the development of BPH or prostate cancer, and because the Veteran's own opinion in this medical matter has no probative value, the Board has determined that such development is not necessary.  Although laypersons are competent to provide opinions on some medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether a prostate disability may be related to a remote infection (such as the undocumented STD in service) more than 30 years earlier is a medical question outside the scope of common knowledge.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that his prostate problems (BPH and cancer) are/may be related to a STD in service.  Consequently, his opinion in this matter is not competent evidence.   
In summary, without evidence of a related disease or injury in service, a critical element required to establish service connection is not met.  Therefore the preponderance of the evidence is against the claims of service connection for congestive heart failure, primary biliary cirrhosis, a hiatal hernia, hypertension, BPH, and prostate cancer, and the appeal in these matters must be denied.

A Disability manifested by Jaundice

The Veteran contends that he has jaundice due to service.  Jaundice is defined as "a condition characterized by hyperbilirubinemia and deposition of bile pigments in the skin, mucous membranes, and sclera, with resulting yellow appearance of the patient."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 970 (2012).  Jaundice is a manifestation of a disease and is not a separate compensable disability.  To the extent that the Veteran's reported jaundice is a symptom of his diagnosed cirrhosis, the matter of service connection for cirrhosis is addressed in the discussion above, and that matter is now moot.  He has not presented a valid claim with respect to his claim of service connection for jaundice.

The Board has considered the Veteran's statements that he has a disability manifested by jaundice and that it is service-related.  However, although he is competent to testify he has symptoms of a liver disability, whether the symptoms reflect an underlying liver disease (other than cirrhosis which is addressed above) to account for the symptoms and the etiology of such a disability are complex medical questions that require medical expertise.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is a layperson; he has not cited to any supporting medical opinion or medical literature, and his self-diagnosis of a disability manifested by jaundice has no probative value.

As there is no competent evidence that shows or suggests the Veteran has liver disease (other than jaundice) that may be related to his service, a threshold requirement for substantiating such claim is not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.  


ORDER

The appeals seeking service connection for congestive heart failure, primary biliary cirrhosis, a hiatal hernia, hypertension, a disability manifested by jaundice, BPH, and prostate cancer are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


